Mr. Justice Wilkes,
after delivering the opinion of the Court, as stated above, said:
I concur with the majority in the principles of law laid down in this case, and in the result reached. I am of opinion, however, that there is evidence in the case from which the jury might have inferred negligence, and that the question of negligence is one for the jury to determine, both as to its existence and as to its grade. The case should, therefore, have been properly left to the jury. But I am of opinion that the negligence in this case, if any, was neither gross, nor willful, nor wanton, nor reckless, and that the merits of the case have been reached, and I therefore concur in the result.